

Execution Version




AMENDMENT to THE SUPPLY AND OFFTAKE AGREEMENT
THIS AMENDMENT to THE SUPPLY AND OFFTAKE AGREEMENT (this “Amendment”), dated as
of February 1, 2013 is made between J. Aron & Company, a general partnership
organized under the laws of New York (“Aron”) located at 200 West Street, New
York, New York 10282-2198, and Alon USA, LP (the “Company”), a limited
partnership organized under the laws of Texas located at 12700 Park Central Dr.,
Suite 1600, Dallas, Texas 75251 (each referred to individually as a “Party” or
collectively as the “Parties”).
RECITALS
Aron and the Company are parties to the Amended and Restated Supply and Offtake
Agreement dated as of March 1, 2011 and as from time to time thereafter amended
(the “S&O Agreement”) pursuant to which Aron has agreed to procure crude oil and
other petroleum feedstocks for the Company for use at the Refinery and purchase
all refined products produced by the Refinery (other than certain excluded
products);
Aron and the Company have entered into that certain Supplemental Agreement to
the Supply and Offtake Agreement dated October 31, 2011 (the “Supplemental
Agreement”), which terms and conditions therein supplement and amend the S&O
Agreement; and
Aron and the Company wish to amend certain terms and conditions of the S&O
Agreement and accordingly, agree as follows:
Section 1
Definitions; Interpretation

Section 1.1    Defined Terms. All capitalized terms used in this Amendment
(including in the Recitals hereto) and not otherwise defined herein shall have
the meanings assigned to them in the S&O Agreement.
Section 1.2    Interpretation. The rules of construction set forth in
Section 1.2 of the S&O Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2
Amendments

Section 2.1    Amendments as of Effective Date. Upon the effectiveness of this
Amendment, the S&O Agreement shall be amended as follows:
(a)         Sections 3.1 and 3.2 of the S&O Agreement are hereby amended and
restated in their entirety to read as follows:
3.1 Term. This Agreement shall become effective on the Effective Date and,
subject to Section 3.2, shall continue for a period starting at 00:00:01 a.m.,
CPT on the Commencement Date and ending at 11:59:59 p.m., CPT on May 31, 2019
(the

NY2-714405

--------------------------------------------------------------------------------



“Term”; the last day of such Term being herein referred to as the “Expiration
Date”, except as provided in Section 3.2 below).
3.2 Changing the Term. Aron may elect to terminate this Agreement early
effective on May 31, 2016, May 31, 2017 or May 31, 2018 and the Company may
elect to terminate this Agreement early effective on May 31, 2018; provided that
no such election shall be effective unless the Party making such election (i)
gives the other Party at least six (6) months prior notice of any such election
pursuant to Article 26, (ii) concurrently exercises its right (or in the case of
the Company, causes ARKS to exercise its rights) to terminate the ARKS Supply
and Offtake Agreement and (iii) concurrently exercises its right (or in the case
of the Company, causes ASI to exercise its rights) to terminate the ASI Supply
and Offtake Agreement effective as of the same early termination date elected
for this Agreement. If any early termination is properly elected pursuant to the
preceding sentence, the effective date of such termination shall be the “Early
Termination Date.
(b)    By replacing, in their entirety, Schedules B-2 and D-2 to the S&O
Agreement with the Schedules B-2 and D-2 attached hereto.
Section 2.2    References Within S&O Agreement. Each reference in the S&O
Agreement to “this Agreement” and the words “hereof,” “hereto,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the S&O
Agreement as heretofore amended and as amended by this Amendment.
SECTION 3
Representations and Warranties

To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the Supply and Offtake Agreement,
as amended hereby, and has taken all necessary action to authorize the
foregoing; (ii) the execution, delivery and performance of this Amendment does
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or Governmental
Authority applicable to it or any of its assets or subject; (iii) all
governmental and other consents required to have been obtained by it with
respect to this Amendment have been obtained and are in full force and effect;
(iv) its obligations under the Supply and Offtake Agreement, as amended hereby,
constitute its legal, valid and binding obligations, enforceable in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law) and (v) no
Event of Default with respect to it has occurred and is continuing.
SECTION 4
Miscellaneous

Section 4.1    S&O Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the S&O Agreement remains unchanged. As amended pursuant
hereto, the S&O Agreement

2
NY2-714405

--------------------------------------------------------------------------------



remains in full force and effect and is hereby ratified and confirmed in all
respects. The execution and delivery of, or acceptance of, this Amendment and
any other documents and instruments in connection herewith by either Party shall
not be deemed to create a course of dealing or otherwise create any express or
implied duty by it to provide any other or further amendments, consents or
waivers in the future.
Section 4.2    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 4.3    Costs and Expenses. Each Party shall be responsible for any costs
and expenses incurred by such Party in connection with the negotiation,
preparation, execution and delivery of this Amendment and any other documents to
be delivered in connection herewith.
Section 4.4    Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.
Section 4.5    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.
Section 4.6    Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
Section 4.7    Effectiveness; Counterparts. This Amendment shall be binding on
the Parties as of the date on which it has been fully executed by the Parties.
This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
Section 4.8    Interpretation. This Amendment is the result of negotiations
between and have been reviewed by counsel to each of the Parties, and is the
product of all Parties hereto. Accordingly, this Amendment shall not be
construed against either Party merely because of such Party’s involvement in the
preparation hereof.


[Remainder of Page Intentionally Left Blank]



3
NY2-714405

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
S&O Agreement as of the date first above written.
J. ARON & COMPANY


By: /s/ Simon Collier

Name: Simon Collier

Title:


ALON USA, LP
By: Alon USA GP II, LLC
Its: General Partner


By: /s/ Shai Even

Name: Shai Even
Title: Senior Vice President and Chief Financial Officer

NY2-714405

--------------------------------------------------------------------------------



[schedules to be attached]



NY2-714405

--------------------------------------------------------------------------------



Table 1: Baseline Volume
Group
 
Step-In Price
Step-Out Price
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date




NY2-714405

--------------------------------------------------------------------------------



Group
 
Step-In Price
Step-Out Price
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
SLOP / TRANSMIX
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential




 
 
 
 




NY2-714405

--------------------------------------------------------------------------------



Group
 
Step-In Price
Step-Out Price
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
ZERO PEN
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date




NY2-714405

--------------------------------------------------------------------------------



Group
 
Step-In Price
Step-Out Price
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
ASPHALT
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
PROPANE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential





Trading Day: Any Business Day for which the relevant price is published.





NY2-714405

--------------------------------------------------------------------------------







Table 2: Volume in excess of Baseline Volume
Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
 
Reference Price
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $0.03 / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $0.03 / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $0.03 / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $0.03 / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $0.03 / gallon, and
(ii) 42 gallons / barrel


 
 
 
 
 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 




NY2-714405

--------------------------------------------------------------------------------



Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
Reference Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Jet 54-Pipeline quotation and
(y) $0.06 / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Jet 54-Pipeline quotation and
(y) $0.06 / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Jet 54-Pipeline quotation and
(y) $0.06 / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Jet 54-Pipeline quotation and
(y) $0.06 / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Jet 54-Pipeline quotation and
(y) $0.06 / gallon, and
(ii) 42 gallons / barrel


 
 
 
 
 
 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date




NY2-714405

--------------------------------------------------------------------------------



Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
Reference Price
The sum of
(i) 0.7 * Nymex RBOB * 42,
(ii) 0.3 * USGC ULSD * 42, and
(iii) minus $5.00 / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation
*Common pricing does not apply


The sum of
(i) 0.7 * Nymex RBOB * 42,
(ii) 0.3 * USGC ULSD * 42, and
(iii) minus $5.00 / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation
*Common pricing does not apply


The sum of
(i) 0.7 * Nymex RBOB * 42,
(ii) 0.3 * USGC ULSD * 42, and
(iii) minus $5.00 / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation
*Common pricing does not apply


The sum of
(i) 0.7 * Nymex RBOB * 42,
(ii) 0.3 * USGC ULSD * 42, and
(iii) minus $5.00 / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation
*Common pricing does not apply


The sum of
(i) 0.7 * Nymex RBOB * 42,
(ii) 0.3 * USGC ULSD * 42, and
(iii) minus $5.00 / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation
*Common pricing does not apply
 
 
 
 
 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $3.00 / barrel


Best estimate for the applicable Procurement Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Base Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $3.00 / barrel
 
 
 
 
 
 
 
 
 




NY2-714405

--------------------------------------------------------------------------------



Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
SLOP
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $10.00 / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $10.00 / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $10.00 / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $10.00 / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $10.00 / barrel


 
 
 
 
 
 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
 
Reference Price
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Residual fuel
($/barrel)’ for the No. 6 3% quotation
(ii) minus $1.00/BBL


The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Residual fuel
($/barrel)’ for the No. 6 3% quotation
(ii) minus $1.00/BBL


The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Residual fuel
($/barrel)’ for the No. 6 3% quotation
(ii) minus $1.00/BBL


The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Residual fuel
($/barrel)’ for the No. 6 3% quotation
(ii) minus $1.00/BBL


The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Residual fuel
($/barrel)’ for the No. 6 3% quotation
(ii) minus $1.00/BBL


 
 
 
 
 
 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 




NY2-714405

--------------------------------------------------------------------------------



Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
Reference Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation and
(y) $0.07 / gallons, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation and
(y) $0.07 / gallons, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation and
(y) $0.07 / gallons, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation and
(y) $0.07 / gallons, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation and
(y) $0.07 / gallons, and
(ii) 42 gallons / barrel


 
 
 
 
 
 
 
 
 
ASPHALT (0-PEN)
Averaging Mechanism
The arithmetic average of the Trading Days in the month of March 2013
The arithmetic average of the Trading Days in the calendar month, 2 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 2 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 2 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 2 months prior
to the month in which the Applicable Step-Out Date occurs
 
 
Reference Price
The sum of
(i) the product of
   (x) 0.72 and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $6.60 / barrel


The sum of
(i) the product of
   (x) 0.72 and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $6.60 / barrel


The sum of
(i) the product of
   (x) 0.72 and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $6.60 / barrel


The sum of
(i) the product of
   (x) 0.72 and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $6.60 / barrel


The sum of
(i) the product of
   (x) 0.72 and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $6.60 / barrel


 
 
 
 
 
 
 
 
 
ASPHALT (OTHER)
Averaging Mechanism
The arithmetic average of the Trading Days in the month of February 2013
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the month in which the Applicable Step-Out Date occurs 
 




NY2-714405

--------------------------------------------------------------------------------



Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
Reference Price
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


 
 
 
 
 
 
 
 
 
PROPANE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
 
Reference Price
The product of
(i) 0.95,
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) 42 gallons / barrel


The product of
(i) 0.95,
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) 42 gallons / barrel


The product of
(i) 0.95,
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) 42 gallons / barrel


The product of
(i) 0.95,
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) 42 gallons / barrel


The product of
(i) 0.95,
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) 42 gallons / barrel


 
 
 
 
 
 
 
 
 

Procurement Price: The volume weighted average price of crude oil as detailed in
the Procurement Contracts; if any reference index for the relevant prices has
not settled, its price will be the prior Trading Day settlement


Base Price: The volume weighted average per barrel price of the Crude Oil sold
to the Company hereunder shall equal the per Barrel purchase price calculated
under all Procurement Contracts under which such Crude Oil was acquired.


Trading Day: Any day for which the relevant price is published.


Applicable Step-Out Date:In the event of a Termination Date of :
May 31, 2016, the Applicable Step-Out Dates shall be: May 26, 27, 31 of 2016
May 31, 2017, the Applicable Step-Out Dates shall be: May 26, 30, 31 of 2017
May 31, 2018, the Applicable Step-Out Dates shall be: May 29, 30, 31 of 2018
May 31, 2019, the Applicable Step-Out Dates shall be May 29, 30, 31 of 2019



NY2-714405

--------------------------------------------------------------------------------








NY2-714405

--------------------------------------------------------------------------------





Schedule D: Operational Volume Range
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Minimum (bbls)
Maximum (bbls)
 
 
 
 
 
 
 
 
Product Group
Baseline Volume
Volume in Excess of Baseline
Baseline Volume
Volume in Excess of Baseline
 
Aron notification deadline for Target Month End Crude Volume and Target Month
End Product Volume
Maximum allowed change in month end target
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Crude
 
 
 
 
 
 
Business day following receipt of Monthly Crude Forecast
 
 
 
 
 
 
Big Spring Tanks
113,000
-
113,000
137,000
 
 
 
 
 
 
 
 
Mesa Linefill
53,000
-
53,000
-
 
 
 
 
 
 
 
 
Centurion Linefill**
-
-
-
-
 
 
 
 
 
 
 
 
Total
 
166,000
-
166,000
137,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* May change from time to time based on Mesa Pipeline requirements
 
 
 
 
 
 
 
 
 
** Will be added if Centurion Pipeline is added to agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Gasoline
 
423,000
-
423,000
332,000
 
15th of preceding month
100,000 bbls increase or decrease
 
 
 
 
 
 
 
 
 
 
*Feb / Mar Max Limit of 600,000 bbls (423,000 barrels of Baseline Volume &
177,000 barrels of Volume in Excess of Baseline)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jet
 
45,000
-
45,000
25,000
 
15th of preceding month
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Diesel
 
152,000
-
152,000
208,000
 
15th of preceding month
100,000 bbls increase or decrease
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Catfeed
 
30,000
-
30,000
28,000
 
Business day following receipt of Monthly Crude Forecast
15,000 bbls increase or decrease
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




NY2-714405

--------------------------------------------------------------------------------



Slurry
 
3,000
-
3,000
3,000
 
15th of preceding month
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Slop / Transmix
18,000
-
18,000
10,000
 
Business day following receipt of Monthly Crude Forecast
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Zero Pen
 
 
 
 
 
 
15th of the month, three months prior
 
 
 
 
 
 
 
Jan
20,000
65,000
20,000
110,000
 
 
 
 
 
 
 
 
 
Feb
20,000
85,000
20,000
130,000
 
 
 
 
 
 
 
 
 
Mar
20,000
95,000
20,000
140,000
 
 
 
 
 
 
 
 
 
Apr
20,000
85,000
20,000
130,000
 
 
 
 
 
 
 
 
 
May
20,000
65,000
20,000
110,000
 
 
 
 
 
 
 
 
 
Jun
20,000
50,000
20,000
90,000
 
 
 
 
 
 
 
 
 
Jul
20,000
35,000
20,000
70,000
 
 
 
 
 
 
 
 
 
Aug
20,000
13,000
20,000
50,000
 
 
 
 
 
 
 
 
 
Sep
20,000
-
20,000
30,000
 
 
 
 
 
 
 
 
 
Oct
20,000
5,000
20,000
40,000
 
 
 
 
 
 
 
 
 
Nov
20,000
15,000
20,000
55,000
 
 
 
 
 
 
 
 
 
Dec
20,000
50,000
20,000
90,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Asphalt
 
 
 
 
 
 
15th of the month, three months prior
 
 
 
 
 
 
 
Jan
10,000
40,000
10,000
90,000
 
 
 
 
 
 
 
 
 
Feb
10,000
95,000
10,000
140,000
 
 
 
 
 
 
 
 
 
Mar
10,000
140,000
10,000
190,000
 
 
 
 
 
 
 
 
 
Apr
10,000
140,000
10,000
190,000
 
 
 
 
 
 
 
 
 
May
10,000
140,000
10,000
190,000
 
 
 
 
 
 
 
 
 
Jun
10,000
120,000
10,000
170,000
 
 
 
 
 
 
 
 
 
Jul
10,000
90,000
10,000
130,000
 
 
 
 
 
 
 
 
 
Aug
10,000
70,000
10,000
110,000
 
 
 
 
 
 
 
 
 
Sep
10,000
40,000
10,000
80,000
 
 
 
 
 
 
 
 
 
Oct
10,000
20,000
10,000
60,000
 
 
 
 
 
 
 
 
 
Nov
10,000
10,000
10,000
40,000
 
 
 
 
 
 
 
 
 
Dec
10,000
-
10,000
25,000
 
 
 
 
 
 
 
 




NY2-714405

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
 
 
 
 
 
 
Propane
 
 
 
 
 
 
15th of preceding month
10,000 bbls increase / 15,000 bbls decrease
 
 
 
Jan
5,000
-
5,000
15,000
 
 
 
 
 
 
 
 
 
Feb
5,000
-
5,000
5,000
 
 
 
 
 
 
 
 
 
Mar
5,000
-
5,000
5,000
 
 
 
 
 
 
 
 
 
Apr
5,000
5,000
5,000
15,000
 
 
 
 
 
 
 
 
 
May
5,000
5,000
5,000
25,000
 
 
 
 
 
 
 
 
 
Jun
5,000
10,000
5,000
30,000
 
 
 
 
 
 
 
 
 
Jul
5,000
15,000
5,000
40,000
 
 
 
 
 
 
 
 
 
Aug
5,000
20,000
5,000
45,000
 
 
 
 
 
 
 
 
 
Sep
5,000
20,000
5,000
45,000
 
 
 
 
 
 
 
 
 
Oct
5,000
20,000
5,000
45,000
 
 
 
 
 
 
 
 
 
Nov
5,000
20,000
5,000
45,000
 
 
 
 
 
 
 
 
 
Dec
5,000
20,000
5,000
45,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












NY2-714405